Citation Nr: 0431392	
Decision Date: 11/26/04    Archive Date: 12/02/04	

DOCKET NO.  02-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain with arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active duty from June to July 1950, and from 
September 1950 to July 1952.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in White River Junction, Vermont, which 
denied an evaluation in excess of 20 percent for the 
veteran's low back disability.  In August 2003, the Board 
remanded this issue to the RO for additional evidentiary 
development, compliance with VCAA, and consideration of new 
schedular criteria for evaluating low back disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  From the date of the veteran's claim in April 2001 until 
the time of a VA examination in March 2004, the veteran's low 
back disability was manifested by moderate limitation of 
motion, but commencing with clinical findings contained in 
the March 9, 2004, VA examination, limitation of motion 
became severe.


CONCLUSION OF LAW

From April 13, 2001, through March 8, 2004, the criteria for 
an evaluation in excess of 20 percent for chronic lumbar 
strain with arthritis have not been met, but on and after 
March 9, 2004, the criteria for a 40 percent evaluation have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5295 (before and after 
September 23, 2002) and 5292, 5235-5243 (after September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants and representatives of 
the evidence necessary to substantiate claims, and to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate claims.

A review of the claims folder reveals that the RO did not 
provide the veteran with formal notice of VCAA prior to the 
initial negative adjudication of his claim in December 2001.  
The RO did notify the veteran of the regulations implementing 
VCAA in the June 2002 Statement of the Case.  The Board 
sought to remedy the absence of VCAA notice in its August 
2003 remand and, in December 2003, the RO did provide the 
veteran formal VCAA notice which identified the evidence 
necessary to substantiate his claim, the evidence it was 
still necessary that he submit, and indicated what evidence 
VA would collect on his behalf.  Consistent with VCAA and the 
Board's earlier remand, the veteran was provided with a VA 
examination with claims folder review which is adequate for 
rating purposes.  All available records of the veteran's 
treatment for his service-connected low back disorder have 
been collected and included in the claims folder.  On remand, 
additional records of the veteran's evaluation and award of 
Social Security benefits were collected for consideration.  
The veteran was again provided notice of the laws and 
regulations implementing VCAA in a Supplemental Statement of 
the Case issued in March 2004.

The veteran does not argue and the evidence on file does not 
indicate that there is any additional evidence which is 
available but which has not been secured for review.  The 
Board finds that there is no reasonable likelihood that any 
additional relevant evidence remains outstanding.  The Board 
finds that VA's duty to assist and notify under VCAA are 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 
4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective enervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

As regards to the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis.  The lumbar 
vertebrae are considered groups of minor joints, ratable on 
disturbance of lumbar spine function.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans claims (Court) has held 
that Diagnostic Codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based upon 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 202 (206) (1995).

Arthritis, due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 
4.71(a), Diagnostic Code 5010.  Degenerative arthritis, 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  Limitation of 
motion must be objective confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. §§ 4.59, 4.71(a), Diagnostic Code 5003.

The Board notes that during the course of this appeal, the 
regulations for rating disabilities of the spine were twice 
revised, effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 5154 (Aug. 27, 2003).  Where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.

Prior to September 2002, the Schedule provided ratings for 
limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71A, Diagnostic Code 5292.  For 
lumbosacral strain, ratings were provided when there was 
evidence of characteristic pain on motion (10 percent), 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position (20 
percent), or severe with listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with an 
abnormal mobility on forced motion (40 percent).  38 C.F.R. § 
4.71, Diagnostic Code 5295.  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder was shown to 
be mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstratable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the disease 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71A, Diagnostic Code 5293.

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc (preoperatively or 
postoperative) either on the total duration of incapacitating 
episodes over the previous 12 months, or by combining under 
§ 4.125 separate evaluations of its orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in a higher 
evaluation.  Ratings were provided for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one but less than two weeks during the past 12 
months (10 percent), with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months (20 percent), with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months (40 percent) or 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months (60 percent).  
38 C.F.R. § 4.71A, Diagnostic Code 5293.  An incapacitating 
episode was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bedrest prescribed 
by a physician and treatment by a physician.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the Diagnostic Codes.  These reclassified Diagnostic Codes 
includes 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based upon incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, The Spine.

The September 2003 regulation amendments provided a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243), unless 5243 is evaluated 
under the formula for rating intervertebral disc syndrome 
based upon incapacitating episodes) with or without symptoms 
such as pain (whether it not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease as follows:  Unfavorable ankylosis of the 
entire spine warranted a 100 percent evaluation; unfavorable 
ankylosis of the entire thoracic-lumbar spine warranted a 50 
percent evaluation.  Forward flexion of the thoracic-lumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracic-lumbar spine warranted a 40 percent 
evaluation; forward flexion of the thoracic-lumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracic-lumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis warranted a 20 percent evaluation.  Various notes 
regarding implementation of this general rating formula are 
also provided including the normal ranges of motion for the 
lumbar spine for forward flexion (90 degrees), extension (30 
degrees), left and right lateral flexion (30 degrees), and 
left and right lateral rotation (30 degrees).  The combined 
range of normal range of normal motion for the lumbar spine 
is 240 degrees.  Additionally, range of motion measurements 
are to be rounded off to the nearest 5 degrees.

Analysis:  Historically, the veteran was initially service 
connected for residuals of a lumbar spine strain, with 
arthritis, with a 10 percent evaluation, effective from 
October 1978, and a 20 percent evaluation effective from 
September 1993.  He filed his present claim for increase in 
April 2001.

Although not directly relevant to evaluation of the veteran's 
service-connected lumbar spine disability, a comprehensive 
review of the claims folder reveals that he underwent 
bilateral total knee replacements in 1989.  He later 
underwent a complete right knee replacement revision in 1997.  
He also has and has routinely sought treatment for 
significant pes planus of the feet, and difficulties with 
claw toes and chronically ingrown toenails.  He is also noted 
to have degenerative joint disease of the hips.  These 
factors obviously impair the veteran's lower extremities and 
the veteran's ability to ambulate normally and are part of 
the reason that the veteran has been issued Canadian crutches 
in more recent times.  These additional disabilities, 
however, are not service connected, and are not clinically 
related to the veteran's service-connected lumbosacral spine 
disability.

VA lumbar spine X-rays in October 2000 showed advanced 
degenerative changes at the facet joints, L4-L5 and L5-S1, 
with some joint space narrowing and sclerosis.  There was 
also some lumbar scoliosis, convexed to the left.  A VA 
orthopedic consultation in October 2000 recorded that the 
veteran had lumbar spine forward flexion to 80 degrees, 
backward extension to 10 degrees, left and right rotation and 
lateral flexion all to 20 degrees.  There was a normal gait.  
Motor strength was intact and straight-leg raising was 
negative.

A VA orthopedic consultation in January 2001 noted that the 
veteran walked with a non-antalgic gait.  Straight leg 
raising to 90 degrees was negative.  There was minimal lower 
midline tenderness.  There was full motor strength to his 
bilateral lower extremities, and sensation was intact to 
light touch throughout the lower extremities.

In March 2001, a VA orthopedic consultation revealed the 
veteran had full lower extremity motor strength and sensation 
was intact to light touch.  He was able to forward bend to 
within three inches of the floor and back hyperextension 
produced some mild increased back pain but no radicular 
symptoms.  Straight leg raising and femoral tension were 
negative.

The first VA orthopedic examination provided after the 
veteran's claim for increase was in May 2002.  The 
examination report noted that the veteran had been issued and 
was wearing a corset-type back brace.  He ambulated with the 
use of a cane in the left hand, although gait was not 
antalgic.  He was able to walk on his toes and could take a 
few steps on heels, and plantar flexion and dorsiflexion was 
5/5.  He was able to dress and undress easily except for 
problems with a shoulder.  The lumbar spine had a left convex 
scoliosis but no paravertebral muscle spasm.  Straight-leg 
raising was negative to 60 degrees for radicular symptoms.  
Lumbar flexion was to 90 degrees, extension to 8 degrees, 
lateral flexion was to 16 degrees right and 20 degrees left, 
and lateral rotation was 90 degrees bilaterally with 
approximately 20 degrees of subjective pain bilaterally.  
Muscle tone, bulk and power were symmetric and sensation was 
intact to light touch, pinprick, temperature and vibration 
throughout.  Deep tendon reflexes were symmetric.  It was the 
examiner's opinion that straight leg raising was negative and 
lumbar range of motion was good.  There was no evidence of 
sacroiliac joint involvement.  X-rays did demonstrate 
significant arthritis and lumbar scoliosis.  Although the 
veteran's complaints of pain were significant, physical 
examination findings were not.

Subsequent VA outpatient treatment records reveal in June 
2002, motor strength in the veteran's legs was recorded as 
5/5 and sensory was intact.

A VA orthopedic consultation on March 3, 2004, contained the 
veteran's history of earlier total knee replacements and his 
use of Canadian crutches for ambulation.  He reported some 
"occasional pain" extending into the right leg.  He denied 
any numbness.  He also had prior lumbosacral injection 
without improvement.  The veteran had a slow, deliberate 
gait.  He was able to heel and toe raise, and had normal 
sensation to light touch throughout the lower extremities 
with 5+/5+ strength.  X-ray studies were interpreted as 
revealing mild to moderate degenerative changes in the 
lumbosacral spine.

Several days later on March 9, 2004, the veteran was provided 
another VA examination.  The veteran's claims folder was made 
available to the examiner for review.  It was noted that 
earlier VA examination had revealed no paravertebral muscle 
spasm and straight leg raising was negative for radicular 
symptoms.  The veteran's primary care provider had earlier 
noted in October 2002 that there was leg weakness and 
paresthesias and no incontinence.  Other outpatient treatment 
records had occasionally noted muscle spasm.  The veteran 
reported more recent pain down the back of the left thigh and 
calf for which he had been provided epidermal injections 
which he said provided no relief.  The VA examiner 
specifically noted that the veteran's medical record was 
silent for acute incapacitating episodes, although the 
veteran's subjective complaints of pain with evidence of 
paravertebral muscle spasm and need for assistive devices for 
ambulation showed a progression of symptoms.  Upon 
examination, no paravertebral muscle spasm was noted.  There 
was point tenderness in the mid lumbar region, but straight-
leg raising was negative for radicular symptoms.  Lumbar 
flexion was to 32 degrees, extension was to 10 degrees, left 
rotation was to 52 degrees, right rotation was to 24 degrees, 
left lateral flexion was to 10 degrees, and right lateral 
flexion was to 12 degrees.  All of these movements were with 
pain, weakness and fatigability.  There was no evidence, 
however, of incoordination or instability nor were there any 
additional limitations due to repetitive use.  No neurologic 
abnormalities were found with the exception of an absent knee 
jerk reflex, related to bilateral total knee replacements.  
The diagnosis was chronic lumbar strain with advanced 
degenerative changes, and increasing subjective complaints of 
pain and decreased range of motion related to pain.  There 
was, however, no objective evidence of L5 radiculopathy.

The Board finds that from the date of the veteran's claim for 
increase in April 2001 forward, the presently assigned 20 
percent evaluation most nearly approximately the degree of 
disability from his service-connected chronic lumbar strain 
with arthritis.  VA outpatient treatment records and 
orthopedic consultations from before the date of claim 
forward consistently reveal no more than moderate limitation 
of motion.  Indeed, almost full and normal range of motion 
was demonstrated around the time of the veteran's claim.  
Lower leg strength at this time period was normal at 5/5 and 
there were neither complaints of nor findings of any 
radicular symptoms.  Although X-ray studies confirmed 
significant lumbar arthritis, there were no findings with 
respect to herniated discs of the lumbar spine.

Thirteen months after the veteran's claim, in May 2002, VA 
examination revealed 90-degrees of forward flexion with some 
mild limitations of motion of extension, flexion and 
rotation.  Straight-leg raising was negative for radicular 
symptoms and muscle tone, bulk and power of the legs was 
symmetric and sensation was intact.  Although the veteran 
used a cane to walk, his gait was not antalgic.

Under the Schedular criteria then in effect for evaluating 
the veteran's service-connected chronic lumbar strain with 
arthritis, no more than a 20 percent evaluation was warranted 
for a moderate limitation of lumbar spine motion.  No 
competent clinical evidence during this period revealed 
severe limitation of motion for the next higher 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under 
the then-applicable criteria for evaluation of lumbosacral 
strain, no higher than a 20 percent evaluation was warranted 
on the basis of muscle spasm on extreme forward bending with 
the loss of lateral spine motion.  In fact, although 
occasional muscle spasm was noted on outpatient treatment 
records, no muscle spasm has been identified at any time 
during the pendency of this appeal upon VA examination.  
No competent evidence during this period revealed severe 
strain with listing of the whole spine or a positive 
Goldthwait sign or marked limitation of forward bending in 
the standing position or significant narrowing or 
irregularity of joint space for the next higher 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Additionally, during this period, there is an absence of 
competent evidence revealing that the veteran had 
degenerative disc disease or a herniated disc resulting in 
severe recurring attacks with intermittent relief sufficient 
for the next higher 40 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.

The Board also considered granting the veteran an increased 
evaluation above 20 percent from the date of the veteran's 
April 2001 claim, based upon functional loss due to pain on 
use or flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  The 
evidence on file from the date of claim in April 2001 to the 
date of VA examination in March 2004, however, does not 
objectively demonstrate significant functional loss due to 
pain or flare-ups.  During this period, range of motion is 
clinically demonstrated to be not more than moderate, with 
full leg muscle tone and strength.  No incapacitating 
episodes are shown during this timeframe.  

It is not until VA examination conducted on March 2004 that 
the veteran is first shown to meet the schedular criteria for 
the next higher 40 percent evaluation based on significant 
limitation of motion as documented in that examination.  
Specifically, forward flexion at that time was documented at 
32 degrees.  In accordance with the schedular criteria made 
effective in September 2003, each range of motion measurement 
was be rounded to the nearest 5 degrees, and 32 degrees 
rounds to the nearest 30 degrees, and 30 degrees or less of 
forward flexion warrants the next higher 40 percent 
evaluation under the current schedular criteria listed at 
38 C.F.R. § 4.71a, under the General Rating formula for 
diseases and injuries of the spine.  This examination clearly 
results in an overall reduction in the ordinary ranges of 
motion reported earlier in the veteran's claims folder and 
the date of this VA examination thus becomes the date that an 
increased evaluation to 40 percent is warranted.

The Board also notes that the combined range of motion for 
all lumbar spine motions recorded at the time of this 
examination was, rounded to the nearest 5 degrees, 135 
degrees, which would only warrant the currently assigned 20 
percent evaluation.  The next higher 50 percent evaluation 
under the currently adopted General Rating formula for 
diseases and injuries of the spine is not warranted because 
the veteran certainly does not have unfavorable ankylosis of 
the entire thoracic-lumbar spine.  

No higher evaluation then 40 percent is warranted under the 
now superceded criteria in the absence of evidence 
demonstrating that the veteran has unfavorable ankylosis of 
the lumbar spine (Diagnostic Code 5289), or residuals of a 
fractured vertebra without cord involvement but with abnormal 
mobility requiring a neck brace (jury mast) (Diagnostic Code 
5285).

The veteran is service connected for chronic lumbar strain 
with arthritis.  He is not service connected for degenerative 
disc disease.  Although the veteran occasionally (and more 
often recently) complained of lower extremity radicular 
symptoms at and after the time he filed his claim in 2001, 
the fact remains that both diagnostic studies and physical 
examinations have not demonstrated identifiable pathology of 
a lumbar disc being sufficiently impaired or herniated to 
result in consideration of whether such disc disease should 
be service connected as an adjunct to the veteran's 
longstanding chronic lumbar strain with arthritis.  Several 
days before the veteran's most recent VA examination in March 
2004, he complained of some "occasional" pain extending 
into the right leg.  During the VA examination conducted 
several days later, the veteran complained of significant 
pain which radiated into the left thigh.  Objective 
examination, however, resulted in no neurologic abnormalities 
found and no evidence of radiculopathy.  Even assuming, 
without conceding that service connection for degenerative 
disc disease was now warranted, the criteria now in effect 
for evaluating such disability would require evidence of 
incapacitating episodes directly attributable to such disc 
disease of two or more weeks per year, and such evidence is 
lacking.  

The Board also considered granting the veteran an increased 
evaluation above 40 percent from the date of the veteran's 
most recent March 2004 examination, based upon functional 
loss due to pain on use or flareups under 38 C.F.R. §§ 4.40 
and 4.45.  The most recent examination, however, though 
noting pain, weakness and fatigability while performing range 
of motion studies, nonetheless found no evidence of 
incoordination or instability and no additional limitations 
due to repetitive use.  In the absence of evidence of 
incapacitating episodes or flareups resulting in periods of 
incapacitation above and beyond the schedular evaluation 
warranted for severe limitation of motion, a higher 
evaluation based upon functional loss is not warranted.  
Additionally, the Board notes that the DeLuca standards do 
not apply when a veteran is already in receipt of the maximum 
evaluation for limitation of motion and where a higher 
evaluation would require evidence of ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  The increased evaluation 
to 40 percent itself is warranted essentially because the 
veteran's forward flexion, when rounded to the nearest 
5 degrees, meets the minimum restriction necessary for that 
next higher evaluation, of 30 percent forward flexion.  No 
higher evaluation is warranted based upon reasonable 
consideration of the clinical evidence on file and all 
available schedular criteria for evaluation of the veteran's 
service-connected disability.


ORDER

Entitlement to an evaluation in excess of 20 percent from 
April 13, 2001, through March 8, 2004, is denied; and 
entitlement to an evaluation of 40 percent from March 9, 
2004, is granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



